DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, features such as “the angular gearing is arranged overlapping with the winding head, at least in regions, when viewed in the axial direction, wherein the angular gearing has at least one conical gear, which is present coaxial to the axis of rotation and is arranged overlapping with the winding head in the axial direction” as recited in claim 1 and 10, “wherein the additional conical gear likewise overlaps with the winding head, when viewed in the axial direction” as recited in claim 6, and “wherein the planetary gearing is arranged at least partly overlapping with the additional winding head in the axial direction” as recited in claim 8 must be shown in the drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oriet (US 20150090505 A1).
	Regarding claim 1, Oriet discloses a drive mechanism for a motor vehicle (Abstract; Figs. 2 and 3), comprising: a driven shaft (29) and an electric machine (para. 0033, 0039-0042), including a stator (e.g., 42) as well as a rotor (43) mounted rotatably about an axis of rotation with respect to the stator (Fig. 3), the rotor being coupled to the driven shaft by way of an angular gearing (23), wherein an electrical winding of the stator and/or an electrical winding of the rotor projects in the axial direction with respect to the axis of rotation beyond a coil former to form a winding head (brushes 57/58 read 
	Oriet does not mention explicitly: said conical gear is arranged overlapping with the winding head in the axial direction.
	However, it is deemed that the feature in question relates merely to minor change in the size or diameter of Oriet’s inner rotor slip ring wheel (54) on which the slip rings 55/56 are mounted. That is, when the diameters of the inner rotor slip ring wheel (54) and the slip rings (55/56) are made smaller than the conical gear (51) depending on certain practical considerations and/or according to the dictates of given engineering circumstances, said conical gear then becomes overlapping with the winding head, at least in regions, when viewed in the axial direction. Since the instant claim does not specify the particular function or benefit of the claimed improvement, it is considered that such change in size of the inner rotor slip ring wheel (54) is merely a design choice for the diameter of the slip ring wheel in Oriet. It has been held that an obvious matter of engineering design choice is not patentably advanced.
	Regarding claim 3, Oriet discloses: wherein the conical gear (51) is coupled rotationally fixed to a drive shaft (49), which stands in permanent operative connection with the rotor (43).  

	Regarding claim 5, Oriet discloses: wherein the angular gearing additionally has an additional gear (differential gear mechanism 23 comprises an additional gear) meshing with the at least one conical gear (51), the additional gear being mounted rotatably and angled or askew with respect to the axis of rotation, and is coupled rotationally fixed to the driven shaft (29).  
	Oriet does not mention explicitly: said additional gear is a conical gear.
	However, the examiner takes official notice that an angular gearing (such as the  differential gear mechanism taught by Oriet) comprising a driving conical gear and an additional driven gear meshing with the driving conical gear, wherein the driven gear is also conical, is well known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Oriet’s additional gear to arrive the claimed invention by changing the shape of said addition gear of the differential gear mechanism 23. It is held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious. See MPEP 2144.06.II.
	Regarding claim 6, Oriet discloses: wherein the additional gear likewise overlaps with the winding head, when viewed in the axial direction (Fig. 3).  
	Regarding claim 10, Oriet, modified as discussed for claim 1 above, teaches the claimed invention except that: said axle drive mechanism for a motor vehicle, 
	However, it is deemed that in the limitation in question relates merely to duplication of the essential working parts of a device. Since an axle mechanism for a motor vehicle comprising a plurality of drive mechanisms is well known in the art (e.g., electric drive mechanisms for high-speed rail), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Oriet’s teaching to arrive the claimed invention by duplicating the drive mechanism taught by Oriet, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
5.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oriet in view of STREIPARDT et al. (EP 1747969 A1).
	Regarding claim 7, Oriet does not mention explicitly: wherein the drive shaft is coupled by a planetary gearing to the rotor, this planetary gearing being arranged on the side of the rotor lying opposite the angular gearing, in the axial direction.  
STREIPARDT discloses a drive mechanism (the drive unit shown in Fig. 1) for a motor vehicle, comprising: a driven shaft and an electric machine (8), including a stator as well as a rotor mounted rotatably about an axis (6/7) of rotation with respect to the stator, the rotor being coupled to the driven shaft by way of an angular gearing (9),  wherein the drive shaft is coupled by a planetary gearing (4) to the rotor, this planetary 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate STREIPARDT’s teaching of the planetary gearing into the invention of Oriet to arrive the claimed invention. Doing so would provide an additional mechanism of reduction gear that is arranged to a drive motor (8) that propels a vehicle wheel (STREIPARDT, Abstract).
	Regarding claim 8, Oriet does not but STREIPARDT discloses the claimed invention (Fig. 1). As such the combination of Oriet and STREIPARDT reads on the claimed invention.
	Regarding claim 9, Oriet does not but STREIPARDT discloses: wherein the drive shaft is coupled rotationally fixed to a first gearing element of the planetary gearing and the rotor is coupled rotationally fixed to a second gearing element of the planetary gearing (inherent to the multi-stage planetary gear 4). As such the combination of Oriet and STREIPARDT reads on the claimed invention.
	
Response to Arguments
6.	Applicant's arguments received 02/18/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-5 as set forth above in this Office action.



Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837